—In a negligence action to recover damages for personal injuries, etc., the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Belen, J.), dated November 8, 1996, as, sua sponte, directed it to pay a sanction in the sum of $2,500 to the attorneys for the plaintiffs Joseph Bosco and Debra Bosco.
Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, the provision thereof which directed the defendant to pay a sanction in the sum of $2,500 to the attorneys for the plaintiffs Joseph Bosco and Debra Bosco is deleted, and the matter is remitted to the Supreme Court, Kings County, for a hearing in accordance herewith.
In imposing a sanction against the defendant, the court failed to set forth in a written decision the offending conduct, why the court found the conduct frivolous, and why the amount awarded was appropriate (see, 22 NYCRR 130-1.2; Flaherty v Stavropoulos, 199 AD2d 301). Furthermore, the defendant’s attorney was not afforded an opportunity to be heard on the matter of sanctions (see, Breslaw v Breslaw, 209 AD2d 662). Accordingly, the matter is remitted to the Supreme Court, Kings County, for a hearing and reconsideration of the issue of an appropriate sanction, if any.
We further note that should the Supreme Court decide to impose a sanction against the defendant, payment should be deposited with the clerk of the court for transmittal to the Commissioner of Taxation and Finance instead of the attorneys for the plaintiffs Bosco (see, 22 NYCRR 130-1.3). Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.